Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 17/473,502, filed 9/13/2021, which is a continuation of application 16/654,895, filed 10/16/2019, now U.S. Patent No. 11,261,661.
Claims 1-19 are pending and examined.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/13/2021 and 12/16/2021 are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “225” has been used to designate both a center support bearing(see para. [0032] and Fig. 7D) and a rod(see Figs. 9A and 9B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the use of a Trademark should be avoided(see para. [0034]).  
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shevick(U.S. Appl. Publ. 2014/0084122; cited on PTO 892).
Shevick discloses a window shade system comprising a first shade band(16 or F, see Fig. 1), wherein the first shade band comprises a first support connector(16, 40/50) configured to retract to allow removal of the first shade band(member 50 retracts from the frame F and into 16, see Figs. 5-6 and allows the band to be removed meeting the functional claim limitation).
Regarding claim 2, Shevick discloses the system of claim 1, wherein the first support connector/first band(16, 40/50) comprises a first portion(40/50) and a second portion(16), wherein the first portion(40/50) retracts into the second portion(16, see Figs. 5-6).
Regarding claim 3, Shevick discloses the system of claim 1, wherein the first support connector(40/50) retracts by sliding into a second shade band(16) and out of the first shade band(F).
Regarding claim 4, Shevick discloses the system of claim 1, wherein the first shade band(F) comprises a first portion(right side S of frame F) that supports the first shade band(F) and a second portion(left side S of frame F) that supports a second shade band(16, see Fig. 3, the removal of the second shade band 16 allows for the removal of the first shade band F).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shevick in view of Daus(U.S. Pat. Appl. Publ. 2009/0108245; cited on IDS filed 12/16/2021).
Shevick discloses the system of claim 1, but lacks the mechanism engaged by a slip plate. 
Duas discloses a window shade system(see Fig. 2) comprising a slip plate(48) engaged with a drive mechanism(28 or 24, 52, 54, the plate 48 ), wherein the drive mechanism rotates forward in response to the slip plate disengaging from the drive mechanism(see para. [0024]), the drive mechanism includes at least one of a sun gear, a brake hub, a planetary carrier, a bearing shaft, a drive hub, a tube adapter and a shade tube(see para. [0024]), the drive mechanism rotating forward does not affect the relationship between a bead stop location and a resulting hembar position(the plate is independent of the bead and any hembar and meets the claim limitation), and a sprocket(56) having a back wall that engages with an element(58) that is concentric with a sun gear(60).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to have provided the system of Shevick with a drive mechanism, such as disclosed by Duas, in order to have controlled the rolling and unrolling of the fabric.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shevick in view of Shields(3,730,469; cited on PTO 892).
Shevick discloses the system of claim 1, but lacks the use of an adjusting arm and screw.
Shields discloses a window shade system comprising: 
at least one of a support connector or a first shade band(19); 
an adjustment arm(16) having a first portion, a middle portion(39) and a second portion, wherein the middle portion(39) of the adjustment arm(16) engages at least one of the support connector or the first shade band(19, see Fig. 1); and 
an adjustment screw(17) engaging a first portion of the adjustment arm(see Fig. 1), wherein in response to turning the adjustment screw, the adjustment arm is configured to rotate and adjust at least one of the support connector or the first shade band(the orientation of the arm is such that the arm is capable of rotating and meets the functional claim limitation).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to have provided the system of Shevick with an adjustment device, such as disclosed by Shields, in order to have adjusted the system given the intended use of the system and design requirements thereof.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 18 of copending Application No. 16/473,599 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims set forth a window shade system comprising: a first shade band including a first support connector, wherein the first support connector is configured to retract to allow removal of the first shade band, and an adjustment arm having a first portion, a middle portion and a second portion, wherein the middle portion of the adjustment arm engages at least one of the support connector or the first shade band; and an adjustment screw engaging a first portion of the adjustment arm, wherein in response to turning the adjustment screw, the adjustment arm is configured to rotate and adjust at least one of the support connector or the first shade band.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 14-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5 and 15 of copending Application No. 16/473,400 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims set forth a window shade system comprising: a first shade band including a first support connector, wherein the first support connector is configured to retract to allow removal of the first shade band, and a first shade band supporting the shade fabric and a lock, wherein the lock is configured to restrict the first shade band from unrolling(see claims 1 and 14 of the application and claims 1 and 18 of ‘400), the lock includes a first opening that allows rotation of the first shade band and a second opening that restricts rotation of the first shade band(see claim 15 of the application and claim 3 of ‘400), the lock is a slide lock(see claim 16 of the application and claim 4 of ‘400), the lock is a slide lock that includes a first opening that allows rotation of the first shade band and a second opening that restricts rotation of the first shade band(see claim 17 of the application and claim 5 of ‘400).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of copending Application No. 16/473,682 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims set forth a window shade system comprising: a first shade band including a first support connector, wherein the first support connector is configured to retract to allow removal of the first shade band, and a shade fabric with a first portion and a second portion; a rod that includes the second portion of the shade fabric rolled around the rod; and a hembar engaging the rod within the hembar, wherein turning the rod adjusts a position of the hembar relative to the fabric.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 5-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 17-20 of U.S. Patent No. 11,261,661 in view of Shevick. 
‘661 discloses a window shade system comprising a bracket having a first side and a second side; the first support connector extending from the first side of the bracket and a second support connector extending from the second side of the bracket; the drive mechanism received by the first support connector; and a chain around a sprocket of the drive mechanism(see claim 5 of the application and claim 17 of the patent), a bracket having a first side and a second side; a drive shaft having a first portion that extends from the first side of the bracket and a second portion that extends from the second side of the bracket; the drive mechanism received by the drive shaft; a chain around a sprocket of the drive mechanism; a first shade band supporting the shade fabric and engaged with the first portion of the drive shaft; and a second shade band engaged with the second portion of the drive shaft(see claim 10 of the application and claim 17 of the patent), the first portion of the drive shaft controls a first drive hub that rotates the first shade band and the second portion of the drive shaft controls a second drive hub that rotates the second shade band(see claims 6 and 11 of the application and claim 18 of the patent), wherein in response to the chain being pulled, rotational force is transferred to the first shade band on the first side of the bracket and to the second shade band on the second side of the bracket(see claims 7 and 12 of the application and claim 19 of the patent), the sprocket drives in parallel the first shade band and the second shade band(see claims 8 and 13 of the application and claim 20 of the patent), and the first shade band driven by a drive mechanism, and wherein the drive mechanism is engaged by a slip plate, wherein the drive mechanism rotates forward in response to the slip plate disengaging from the drive mechanism(see claim 9 of the application and claim 3 of the patent), but lacks the system specifically having a shade fabric wrapped around a first shade band and a hem bar.
Shevick discloses the system as discussed above.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to have provided the system of ‘661 with a first support connector, such as disclosed by Shevick, in order to have provided an easily useable blind.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/